ON MOTION FOR SUMMARY REVERSAL

THOMPSON, Judge.
Appellant and appellee have filed a stipulation for a reversal of the final judgment in this marital dissolution case. We approve the stipulation and reverse the judgment. See Caswell v. Caswell, 674 So.2d 861 (Fla. 2d DCA 1996); Duva v. Duva, 674 So.2d 774 (Fla. 5th DCA 1996); Falabella v. Wilkins, 656 So.2d 256 (Fla. 5th DCA 1995); Williams College v. Bourne, 625 So.2d 913 (Fla. 5th DCA 1993); Polizzi v. Polizzi, 600 So.2d 490 (Fla. 5th DCA 1992).
REVERSED and REMANDED for new trial.
GRIFFIN, C.J., concurs.
DAUKSCH, J., dissents, without opinion.